Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 12/7/2017. Claims 1-30 are pending. Priority date: 8/8/2017

Specification
The title is objected to. A new title indicative of the claimed invention may be provided.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because they are directed to a process that is abstract and does not having anything to integrate it into a practical application or adding significantly more than the judicial exception.

Step 1: Claims 1-6, and 19-22 are directed to a method (i.e., process), claims 7-12, and 23-26 are directed to a device (machine/apparatus), claims 13-18 and 27-30 are directed to non-transitory computer readable mediums (i.e. product/article of manufacture).
Claim 1
Step 2A Prong 1:
Selecting a particular data source or type of data to be manipulated, and mathematical relationship) building an index matrix from the codebook, wherein the index matrix includes one or more index values, and each of the one or more index values corresponds to a location in the codebook; (mathematical relationship) and generating a hash table for each input of a plurality of inputs. (mathematical relationship)”. As the claim, under its broadest reasonable interpretation, covers performing hashing functions and building a hash table from the weights of a neural network (Selecting a particular data source or type of data to be manipulated, and mathematical relationship).  Thus, the claim falls within the category of mathematical concepts.
Step 2A Prong 2: This judicial exception is not integrated into a practical application
because the claim language only recites elements tied to the types of data collected for use with mathematical relationships and does not include claim language demonstrating a claimed practical application and because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 has the limitations of “a method for a neural network, comprising: generating a codebook from a weighting matrix of the neural network;” just adds an abstract mathematical relationship and thus it does not add significantly more than the judicial exception.  The further limitation “building an index matrix from the codebook, wherein the index matrix includes one or more index values, and each of the one or more index values corresponds to a location in the codebook;” also just adds an abstract mathematical relationship and thus it does not add significantly more than the judicial exception.  Further the limitation and generating a hash table for each input of a plurality of inputs.” just adds an abstract mathematical relationship and thus it does not add significantly more than the judicial exception.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is no indication that additional elements amount to significantly more. Thus, claim 1 is not eligible.
Independent claim 7 recites similar claim limitations as found in claim 1. The analysis of claim 1 is incorporated herein. In addition, claim 7 has the added claim element of “An electronic device, comprising: a communication interface; a memory; and at least one processor coupled to the communication interface and the memory, the at least one processor configured to:” does not integrate the abstract idea into a practical application because merely applying an abstract idea to a computer (mobile device, e.g. a smartphone or similar) does not add significantly more to the judicial exception (see MPEP 217.06(b)).
Independent claim 13 recites similar claim limitations as found in claim 1. The analysis of claim 1 is incorporated herein. Claim 13 has the additional limitation of “A non-transitory computer readable medium embodying a computer program, the computer program comprising computer readable program code that, when executed by at least one processor, causes the at least one processor to:” does not integrate the abstract idea into a practical application because merely applying an abstract idea to a computer (mobile device, e.g. a smartphone or similar) does not add significantly more to the judicial exception (see MPEP 217.06(b)).
Claim 19:
Step 2A Prong 1:
Independent claim 19 recites “a method for a neural network, comprising: receiving an input from a vector of inputs; (data collection - insignificant extra-solution activity) determining a table index based on the input; (mathematical relationship – insignificant extra-solution activity) and retrieving a hash table from a plurality of hash tables, wherein the hash table corresponds to the table index (data collection – insignificant extra-solution activity)”. As the claim, under its broadest reasonable interpretation, is just mathematical relationships and data collection that fall under the category of mathematical concepts. Accordingly, the claims recite an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application
because the claim language only recites elements tied to the types of data collected for use with mathematical relationships and does not include claim language demonstrating a claimed practical application and because it does not impose any meaningful limitations on practicing the abstract idea. Claimed steps merely add an abstract mathematical relationship and thus, as a whole, they do not add significantly more than the judicial exception.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is no indication that additional elements amount to significantly more. Thus, claim 19 is not eligible.
	Independent claim 23 recites similar limitations as found in claim 19. The analysis of claim 19 is incorporated herein. Claim 23 includes the additional limitations “An electronic device, comprising: a communication interface; a memory; and at least one processor coupled to the communication interface and the memory, the at least one processor configured to:” does not integrate the abstract idea into a practical application because merely applying an abstract idea to a computer (mobile device, e.g. a smartphone or similar) does not add significantly more to the judicial exception (see MPEP 217.06(b)).
	Independent claim 27 recites similar limitations as found in claim 19. The analysis of claim 19 is incorporated herein.  Claim 27 adds the limitation of “A non-transitory computer readable medium embodying a computer program, the computer program comprising computer readable program code that, when executed by at least one processor,” does not integrate the abstract idea into a practical application because merely applying an abstract idea to a computer (mobile device, e.g. a smartphone or similar) does not add significantly more to the judicial exception (see MPEP 217.06(b)). 
Independent claims 7, 13, 23, and 27 include computer components as discussed above in step 2A, Prong 1. However, each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer for storing in memory or sending information over a network is not a practical application of the abstract idea. Such elements do no integrate the abstract idea into a practical application and are conventional functions of generically claimed computer uses or are insignificant extra-solution activity. See MPEP 2106.05(d). Claim elements, both individually or in ordered combination, do not amount to significantly more. Therefore, claims 7, 13, 23, and 27 are not eligible.

Claims 2, 8, and 14 are dependent on independent claims 1, 7, and 13 respectively.  The dependent claims recite “the method of Claim 1, wherein generating the hash table includes multiplying one of the plurality of inputs by the codebook.” just adds an abstract mathematical relationship and thus it does not add significantly more than the judicial exception.
	Claims 3, 9, and 15 are dependent on independent claims 1, 7 and 13, respectively. The dependent claims recite “of the method of Claim 2, wherein the hash table includes one or more entry values corresponding to an entry index.” just adds an abstract mathematical relationship and thus it does not add significantly more than the judicial exception. (See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017.)
	Claims 4, 10, and 16 are dependent on independent claims 1, 7 and 13, respectively.  The dependent claims recite “the method of Claim 1, wherein generating the codebook includes: creating a plurality of sub-vectors by chopping each row of the weighting matrix; performing a clustering operation on each of the plurality of sub-vectors;” just adds an abstract mathematical relationship and thus it does not add significantly more than the judicial exception.  Further the limitation of “and determining one or more centroids from the clustering operation performed on each of the plurality of sub-vectors.” just adds an abstract mathematical relationship and thus it does not add significantly more than the judicial exception.
The method of Claim 4, wherein generating the hash table for each input of the plurality of inputs includes multiplying one of the plurality of inputs by each of the one or more L:\SAMS12\00112-38 -DOCKET NO. MPS17-MP39-A1 (SAMS12-00112)PATENT centroids of the codebook.” just adds an abstract mathematical relationship and thus it does not add significantly more than the judicial exception.
	Claims 6, 12, and 18 are dependent on independent claims 1, 7 and 13, respectively. The dependent claims recite “The method of Claim 5, wherein the hash table includes one or more entry values corresponding to an entry index.” just adds an abstract mathematical relationship and thus it does not add significantly more than the judicial exception.  
	Claims 20, 24, and 28 are dependent on independent claims 19, 23, and 27 respectively.  The dependent claims recite “The method of Claim 19, further comprising: determining an entry index of the hash table based on an index matrix, wherein the index matrix includes one or more index values, and each of the one or more index values corresponds to a vector in the hash table;” (just adds an abstract mathematical relationship and thus it does not add significantly more than the judicial exception.)  and determining an entry value in the hash table corresponding to the entry index. (just adds an abstract mathematical relationship and thus it does not add significantly more than the judicial exception.)”
	Claims 21, 25, and 29 are dependent on independent claims 19, 23, and 27 respectively.  The dependent claims recite “The method of Claim 20, wherein determining the entry value further includes determining a value index based on dimensions of the hash table, wherein the vector in the hash table includes one or more entry values, and wherein the value index corresponds to one of the one or more entry values in the vector in the hash table.” just adds an abstract mathematical relationship and thus it does not add significantly more than the judicial exception.
	Claims 22, 26, and 30 are dependent on independent claims 19, 23, and 27 respectively.  The dependent claims recite “The method of Claim 20, further comprising: determining a layer response including performing a summation of the entry value with one or more other entry values.” just adds an abstract mathematical relationship and thus it does not add significantly more than the judicial exception.
Therefore, claim 1-30 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 7-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (“Quantized Convolutional Neural Networks for Mobile Devices”) and Alcantrara et al (“Real-Time Parallel Hashing on the GPU”).
Regarding claim 1,
Wu teaches a method for a neural network, comprising: generating a codebook from a weighting matrix of the neural network; (Wu, in first paragraph of section 3.1, recites in part “For a fully-connected layer, we denote its weighting matrix as W ∈ R Cs×Ct , where Cs and Ct are the dimensions of the layer input and response, respectively. The weighting vector Wct is the ct-th column vector in W. We evenly split the Cs-dimensional space (where Wct lies in) into M subspaces, each of C ′ s = Cs/M dimensions. Each Wct is then decomposed into M sub-vectors, denoted as W (m) ct. A sub-codebook can be learned for each subspace after gathering all the sub-vectors within this subspace.”)
building an index matrix from the codebook, wherein the index matrix includes one or more index values, and each of the one or more index values corresponds to a location in the codebook; (Wu, in the middle of section 3.1, recites in part “KmCt is the index of the sub-codeword used to quantize the sub-vector Wct(m).” Since the index is shown to exist clearly a codebook (which is inherently composed of codewords) has been indexed).
Wu does not teach and generating a hash table for each input of a plurality of inputs.
Alcantrara, in the same field of hashing, teaches and generating a hash table for each input of a plurality of inputs. (Alcantrara, in the beginning of section 4.1, recites “We assume the input builds a separate cuckoo hash table for each bucket in parallel using fast shared memory, then writes out its tables to global memory into a single array with the keys and values interleaved.”)
	It would have been obvious to anyone of ordinary skill in the art at the time of the claimed invention, to combine the teachings of Wu with the teachings of Alcantrara to use the benefits of hash tables to be able to quickly access many items (Alcantrara, at the end of the section 6 recites in part “The advantage of the hash table implementation over the sorted list implementation becomes more prominent as the number of items increases.”).
Regarding claim 2,
	The Wu/Alcantrara combination has taught the method of claim 1, as shown above, and discloses wherein generating the hash table includes multiplying one of the plurality of inputs by the codebook. (Wu shows this in figure 2: 
    PNG
    media_image1.png
    394
    460
    media_image1.png
    Greyscale

Which shows the inputs being multiplied by the codebook.)
Regarding claim 7,
	Claim 7 is sustainably identical to claim 1, so the rejections of claim 1 also apply equally here.  In addition, Alcantrara discloses an electronic device (e.g., page 3, sec 4, NVIDIA CUDA and GPU).
Regarding claim 8,
	Claim 8 is sustainably identical to claim 2, so the rejections of claim 2 also apply equally here.
Regarding claim 13,

Regarding claim 14,
	Claim 14 is sustainably identical to claim 2, so the rejections of claim 2 also apply equally here.

	Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Wu/Alcantrara combination and further in view of Wang et al. (“Learning to Hash for Indexing Big Data-A Survey”). 
Regarding claim 3,
The Wu/Alcantrara combination has taught the method of claim 2, as shown above, but they do not explicitly teach wherein the hash table includes one or more entry values corresponding to an entry index.  
      	Wang, in the same field of hashing, teaches wherein the hash table includes one or more entry values corresponding to an entry index. (Wang, in section II B2, recites in part “In practice, the hash codes of the database are organized as an inverse lookup, resulting in a hash table or a hash map. For a set of K binary hash functions, one can have at most 2K entries in the hash table. Each entry, called a hash bucket, is indexed by a K-bit hash code.”  Where the ‘hash code’ in equivalent to the index.).
	It would have been obvious to anyone of ordinary skill in the art at the time of the claimed invention, to combine the teachings of the Wu/Alcantrara combination with the Since the massive data sets are often associated with thousands of dimensions, the computed hash codes significantly reduce the storage cost by hundreds and even thousands of times.”).
Regarding claim 9,
Claim 9 is directed towards a method that is substantially identical to what is recited in claim 3.  Therefore the rejections to claim 3 apply equally here.
Regarding claim 15,
Claim 15 is directed towards a method that is substantially identical to what is recited in claim 3.  Therefore the rejections to claim 3 apply equally here.
Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Wu/Alcantrara combination and further in view of Huo et al. (US 2011/0262033 A1).
Regarding claim 4,
The Wu/Alcantrara combination teaches the method of Claim 1, wherein generating the codebook includes: creating a plurality of sub-vectors by chopping each row of the weighting matrix; (Wu, in section 3.1 recites in part “For a fully-connected layer, we denote its weighting matrix as W ∈ R Cs×Ct , where Cs and Ct are the dimensions of the layer input and response, respectively. The weighting vector Wct is the ct-th column vector in W. We evenly split the Cs-dimensional space (where Wct lies in) into M subspaces, each of C ′ s = Cs/M dimensions. Each Wct is then decomposed into M sub-vectors, denoted as W (m) ct . A sub-codebook can be learned for each subspace after gathering all the sub-vectors within this subspace.”)
 performing a clustering operation on each of the plurality of sub-vectors; (Wu, in section 2, recites in part “During the test phase, the input feature maps are traversed by each convolutional kernel with a sliding window in the spatial domain. Since these sliding windows are partially overlapped, we split each convolutional kernel along the dimension of feature map channels, so that the pre-computed inner products can be reused at multiple spatial locations…. The optimization can also be solved by k-means clustering in each subspace.”)
The Wu/Alcantrara combination does not teach and determining one or more centroids from the clustering operation performed on each of the plurality of sub-vectors.
Huo, in the same field of hashing, teaches and determining one or more centroids from the clustering operation performed on each of the plurality of sub-vectors. (Huo, in paragraph 0049, recites in part “As an example, for each qe {1, ..., Q) the LBG algorithm can be used to group the set of sub-vectors {m, ljh=1,..., M} into 256 clusters, with Euclidean distance as the distortion measure, where m, is the q-th sub-vector of m. In one embodiment, after clustering the sub-vectors, the respective clusters comprise a centroid (e.g., the mean of the sub-vectors in the corresponding cluster).”
It would have been obvious to anyone of ordinary skill in the art at the time of the claimed invention, to combine the teachings of the Wu/Alcantrara combination with the teachings of Huo with motivation of having an efficient algorithm for generating the codebook (Hou, in paragraph 0048 recites in part, “The LBG algorithm is a vector quantization algorithm used in split-VQ to efficiently generate a codebook for the clustered data.”).

Claim 10 is directed towards a method that is substantially identical to what is recited in claim 4.  Therefore the rejections to claim 4 apply equally here.
Regarding claim 16,
Claim 16 is directed towards a method that is substantially identical to what is recited in claim 4.  Therefore the rejections to claim 4 apply equally here.
Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Wu/Alcantrara/Huo combination from claim 4 and further in view of Yagnik (US 9,054,876 B1).
Regarding claim 5,
The Wu/Alcantrara/Huo combination has taught the method of Claim 4, (as shown about in the discussion of claim 4), further the Wu/Alcantrara/Huo combination teaches 
 wherein generating the hash table for each input of the plurality of inputs includes multiplying one of the plurality of inputs by each of the one or moreL:\SAMS12\00112-38 -DOCKET NO. MPS17-MP39-A1 (SAMS12-00112)PATENT  (Wu, in section 3.1 recites in part “In Figure 2, we depict the parameter quantization and test-phase computation process of the fully-connected layer. By decomposing the weighting matrix into M sub-matrices, M sub-codebooks can be learned, one per subspace. During the test-phase, the layer input is split into M sub-vectors, denoted as S (m) . For each subspace, we compute the inner products between S (m) and every sub-codeword in D(m) , and store the results in a look-up table.” See figure 2 below).

    PNG
    media_image1.png
    394
    460
    media_image1.png
    Greyscale

The Wu/Alcantrara/Huo combination does not explicitly teach centroids of the codebook.
Yagnik, in the same field of computer hashing functions, teaches centroids of the codebook. (Yagnik, column 1, lines 23-26, recites in part “The output of the nearest neighbor search algorithm may be a vector that represents a center, or centroid, of each of the groups of vectors.”  The definition of centroid means that Figure 2 of Wu shows that the centers of the groups of vectors from the codebook composed of the weighting matrix are the centroids of the codebook which are shown being multiplied by the inputs.)
It would have been obvious at the time of the claimed invention to combine the teachings of the Wu/Alcantrara/Huo combination with the teachings of Yagnik with the motivation of using centroids to save memory requirements (Yagnik, in column 1 lines 29 to 31, By representing the data set with a centroid vector, a complex or a large volume of data may be represented by a smaller data set. The centroid vectors may be used as codewords in a codebook for the particular groups of vectors.”).
Regarding claim 11,
Claim 11 is directed towards a method that is substantially identical to what is recited in claim 5.  Therefore the rejections to claim 5 apply equally here.
Regarding claim 17,
Claim 17 is directed towards a method that is substantially identical to what is recited in claim 5.  Therefore the rejections to claim 5 apply equally here.
Claim 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Wu/Alcantrara/Huo/Yagnik combination from claim 5 and further in view of Wang “Learning to Hash for Indexing Big Data--- A Survey”).
Regarding claim 6,
The Wu/Alcantrara/Huo/Yagnik combination has taught the method of Claim 5, (as shown above in the discussion of claim 4), but the Wu/Alcantrara/Huo/Yagnik combination has not clearly taught wherein the hash table includes one or more entry values corresponding to an entry index. 
Wang, in the same field of computer hashing, teaches wherein the hash table includes one or more entry values corresponding to an entry index. (Wang, para 2 of section B2, on page 37 “In practice, the hash codes of the database are organized as an inverse lookup, resulting in a hash table or a hash map. For a set of K binary hash functions, one can have at most 2K entries in the hash table. Each entry, called a hash bucket, is indexed by a K-bit hash code. In the hash table, one keeps only those buckets that contain at least one database item”).
	It would have been obvious to anyone of ordinary skill in the art at the time of the claimed invention to combine the teachings of the Wu/Alcantrara/Huo/Yagnik with the teachings of Wang with the motivation of having an efficient way to storing data (Wang, in section 2B 2, recites “Since most of the buckets from 2K possible choices are typically empty, creating an inverse lookup can be a very efficient way of even storing the codes if multiple database items end up with the same codes.”)
Regarding claim 12,
Claim 12 is directed towards a method that is substantially identical to what is recited in claim 6.  Therefore the rejections to claim 6 apply equally here.
Regarding claim 18,
Claim 18 is directed towards a method that is substantially identical to what is recited in claim 6.  Therefore the rejections to claim 6 apply equally here.
Claims 19-21, 23-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Kimmel et al (US 9639278 B2).
Regarding claim 19,
	Wang teaches a method for a neural network, comprising: receiving an input from a vector of inputs; (Wang Page 48, section V recites in part “The earliest work in deep-learning-based hashing may be semantic hashing [103]. This method builds a deep generative model to discover hidden binary units (i.e., latent topic features) which can model input text data (i.e., word-count vectors).” Where ‘input text data’ is the input, and ‘word-count vectors’ are the vector of inputs.)
determining a table index based on the input; 
Kimmel, in the same field of computer hashing, teaches determining a table index based on the input; (Kimmel Col 2 Lines 38-45 “In an embodiment, the file system meta data arrangement may be illustratively configured as a key-value extent store embodied as a data structure, e.g., a cuckoo hash table, wherein a value. Such as a hash table index, may be configured as an index and applied to the cuckoo hash table to obtain a key, such as an extent key, configured to reference a location of an extent on one or more storage devices, such as solid state drives (SSDs).” Which shows that a hash table index can be generated from input.)
and retrieving a hash table from a plurality of hash tables, wherein the hash table corresponds to the table index. (Kimmel, in column 8, lines 48-57, “In response to the put operation, the extent store instance may process the hash value 650 to perform an extent metadata selection technique 800 that (i) selects an appropriate hash table 850 (e.g., hash table 850a) from a set of hash tables (illustratively in-core) within the extent store instance 720, and (ii) extracts a hash table index 820 from the hash value 650 to index into the selected hash table and lookup a table entry having an extent key 810 identifying a storage location 530 on SSD 260 for the extent.”)
Regarding claim 20,
The Wang/Kimmel combination of claim 19 has taught the method of Claim 19, (see the discussion of claim 19 above) and the Wang/Kimmel combination further teaches further comprising: determining an entry index of the hash table based on an index matrix, wherein the index matrix includes one or more index values, and each of the one or more index values corresponds to a vector in the hash table; (Wang: Section 2 B 2 on page 37, “In practice, the hash codes of the database are organized as an inverse lookup, resulting in a hash table or a hash map. For a set of K binary hash functions, one can have at most 2K entries in the hash table. Each entry, called a hash bucket, is indexed by a K-bit hash code. In the hash table, one keeps only those buckets that contain at least one database item” Where the K-bit hash code corresponds to a value index.)
and determining an entry value in the hash table corresponding to the entry index.  (Wang: Section 2 B 2 on page 37, recites in part “Each entry, called a hash bucket, is indexed by a K-bit hash code. In the hash table, one keeps only those buckets that contain at least one database item” Where the K-bit hash code corresponds to a value index.)
Regarding Claim 21,
The Wang/Kimmel combination has taught the method of claim 20, (as shown above in the discussion of claim 20), and further teaches wherein determining the entry value further includes determining a value index based on dimensions of the hash table, wherein the vector in the hash table includes one or more entry values, and wherein the value index corresponds to one of the one or more entry values in the vector in the hash table. (Wang: Section 2B 2 on page 37, “In practice, the hash codes of the database are organized as an inverse lookup, resulting in a hash table or a hash map. For a set of K binary hash functions, one can have at most 2K entries in the hash table. Each entry, called a hash bucket, is indexed by a K-bit hash code. In the hash table, one keeps only those buckets that contain at least one database item” Where the K-bit hash code corresponds to a value index.)

Claim 23 is directed towards a method that is substantially identical to what is recited in claim 19.  Therefore the rejections to claim 19 apply equally here. In addition, Alcantrara discloses an electronic device (e.g., page 3, sec 4, NVIDIA CUDA and GPU).
Regarding claim 24,
Claim 24 is directed towards a method that is substantially identical to what is recited in claim 20.  Therefore the rejections to claim 20 apply equally here.
Regarding claim 25,
Claim 25 is directed towards a method that is substantially identical to what is recited in claim 21.  Therefore the rejections to claim 21 apply equally here.
Regarding claim 27,
Claim 27 is directed towards a method that is substantially identical to what is recited in claim 19.  Therefore the rejections to claim 19 apply equally here. In addition, Alcantrara discloses a non-transitory computer readable medium (e.g., page 3, sec 4, NVIDIA CUDA and GPU).
Additionally claim 27 adds the limitation of “A non-transitory computer readable medium embodying a computer program, the computer program comprising computer readable program code that, when executed by at least one processor,” 
The Wang/Kimmel combination teaches a non-transitory computer readable medium embodying a computer program, the computer program comprising computer readable program code that, when executed by at least one processor, (Kimmel, in column 20 lines 24 to 29, recites in part “For instance, it is expressly contemplated that the components and/or elements described herein can be 
Regarding claim 28,
Claim 28 is directed towards a method that is substantially identical to what is recited in claim 20.  Therefore the rejections to claim 20 apply equally here.
Regarding claim 29,
Claim 29 is directed towards a method that is substantially identical to what is recited in claim 21.  Therefore the rejections to claim 21 apply equally here.
Claims 22, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the Wang/Kimmel combination of claim 20 and in further view of Wu.
Regarding claim 22,
The Wang/Kimmel combination has taught the method of claim 20 (see the discussion of claim 20 above) but it does not clearly teach further comprising: determining a layer response including performing a summation of the entry value with one or more other entry values.
Wu, in the same field of computer hash functions, teaches further comprising: determining a layer response including performing a summation of the entry value with one or more other entry values. (Wu, in the right column of page 4821, recites in part “The layer response is the sum of inner products at all positions within the dk × dk receptive field in the input feature maps” Where the input feature maps 
It would have been obvious to anyone of ordinary skill in the art at the time of the claimed invention to combine the teachings of the Wang/Kimmel combination with the teachings of Wu with the motivation of doing generating the layer response using an efficient inner product computation (Wu, in the right column of page 4821, recites in part “In this paper, we leverage product quantization to implement the efficient inner product computation.”)
Regarding claim 26,
Claim 26 is directed towards a method that is substantially identical to what is recited in claim 22.  Therefore the rejections to claim 22 apply equally here.
Regarding claim 30,
Claim 30 is directed towards a method that is substantially identical to what is recited in claim 22.  Therefore the rejections to claim 22 apply equally here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	May 27, 2021